Citation Nr: 1302273	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  09-34 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel





INTRODUCTION

The Veteran served on active duty from July 1968 to March 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  In October 1969, the RO denied service connection for a nervous disorder.  The Veteran was notified of this decision but did not appeal.  

2.  Evidence received since the final October 1969 decision is new and material and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening the claim seeking entitlement to service connection for an acquired psychiatric disorder, to include PTSD have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim to reopen the issue of entitlement to service connection for a psychiatric disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  This is so because the Board is taking action favorable to the Veteran by granting the claim to reopen.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).  

The Veteran originally claimed service connection for a nervous disorder in July 1969, associated with an in-service head injury, incurred in a motor vehicle accident.  The RO denied this claim in October 1969 finding that a personality disorder, not a psychiatric disorder, was shown in service, and thus service connection was precluded as a matter of law.  The Veteran did not appeal this decision and it is  final.  38 U.S.C.A. § 5107.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).   

If a claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  As the July 2001 rating decision is the last final disallowance, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.  

At the time of the October 1969 rating decision, the record contained service treatment records showing a motor vehicle accident in November 1968, while the Veteran was AWOL, intoxicated, and excessively speeding.  The Veteran hit a telephone pole and lost consciousness.  Thereafter, the Veteran was jailed, during which he blacked out.  Service treatment records indicate a series of medical and psychiatric evaluations in December 1968 and January 1969 to determine the etiology of the Veteran's claimed fainting spells, headaches, and hyperventilation.  The diagnosis was ultimately "flagrant conversion hysteria."  The service Medical Board further determined the Veteran had an emotionally unstable personality disorder with sociopathic trends, which pre-existed service and was not caused or aggravated by his service.  It was recommended he be discharged as unsuitable for service.  As for his AWOL offense, the Medical Board also advised against Brig confinement finding it would have negative mental impacts on the Veteran.  His personnel records note he was a "prisoner" on January 16, 1969 and on medical hold until his discharge in March 1969.  

At the time of the October 1969 rating decision, the record also contained a VA examination dated in August 1969 which noted the Veteran's history, but found all objective testing normal.  The Veteran did not exhibit signs of a traumatic brain injury or a psychiatric disorder.  Rather, the examiner at that time diagnosed the Veteran with passive aggressive personality disorder. 

Since October 1969, the record contains VA outpatient treatment records through 2010, private treatment records, and the Veteran's statements.  The Veteran now states he has PTSD as a result of being physically assaulted in prison while in the military.  He claims he was confined to the brig and was physically tortured.  He claims he has nightmares of these attacks since service.

Private treatment records show a diagnosis of PTSD in 2000.  Stressors noted were mainly unrelated to service, although his military service was noted.  VA outpatient treatment records indicate therapy for PTSD symptoms.

In short, the new medical evidence indicates that the Veteran has a current diagnosis of a PTSD.  The new evidence also details in-service stressors.  As such, this evidence is new, material, goes to the basis of the prior final denial, and raises a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.165.  Accordingly, reopening the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is warranted.


ORDER

As new and material evidence has been submitted, the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is reopened and, to that extent only, the appeal is granted.


REMAND

The Veteran identified being awarded Social Security Administration (SSA) disability benefits in March 1996.  VA must request the Veteran's SSA medical records in conjunction with a claim for benefits.  See Hayes v. Brown, 9 Vet. App. 67 (1996) (holding where VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision and the supporting medical documents on which the decision was based).  

The Veteran claims he has PTSD due to his military service.  He claims that he was unlawfully confined and beaten.  While there is mention of in-service confinement, there is no evidence corroborating that a physical assault took place while the Veteran was confined.  

If a PTSD claim is based on personal assault in service evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  The law is clear that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and allowing him/her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA must make all reasonable efforts to obtain the relevant evidence.  38 C.F.R. § 3.159(c).  As well, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).  

The Veteran was sent duty-to-assist letters in August 2007 and January 2008, which included a stressor identification worksheet, but the letters did not detail the evidence required for personal assault , nor was the Veteran provided VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post Traumatic Stress Disorder Secondary to Personal Trauma.   

Moreover, a VA examination is necessary to determine whether any psychiatric found is related to the Veteran's military service.

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA facilities at which he received treatment for the disorders at issue.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must request all pertinent treatment records from the VA Medical Center in Bonham, Oklahoma from October 2010 to the present, and obtain a copy of the decision and all medical records relied upon in conjunction with any claim filed by the Veteran for SSA benefits.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. The RO must send the Veteran an appropriate stressor development letter.  The Veteran must be notified that in-service personal assault may be corroborated by evidence from sources other than the service records.  All specific examples of alternative sources of evidence must be included in the notification to the Veteran.  The RO is to also send the Veteran VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post Traumatic Stress Disorder Secondary to Personal Trauma, and request he complete it with as much specificity as possible.  

3. Thereafter, the Veteran must be afforded a VA psychiatric examination by a psychiatrist to determine whether any psychiatric disorder found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed psychiatric disorder is related to the Veteran's active duty service.  If PTSD is found, the examiner must provide an opinion as to whether there is evidence of behavioral changes in the record to indicate that an incident of personal assault occurred as alleged by the Veteran.  If the examiner concludes that such evidence is of record that indicates an incident of personal assault took place, an opinion as to whether a diagnosis of PTSD is causally related to the incident must be provided.  

If a personality disorder is diagnosed, the examiner must provide an opinion as to whether the personality disorder was aggravated (permanently worsened) beyond the natural progression of such a disorder by his military service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for an examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


